Name: Decision No 1/81 of the EEC-Cyprus Association Council of 12 November 1981 replacing the unit of account by the ECU in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-12

 Avis juridique important|21981D1212(01)Decision No 1/81 of the EEC-Cyprus Association Council of 12 November 1981 replacing the unit of account by the ECU in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Official Journal L 357 , 12/12/1981 P. 0002DECISION No 1/81 OF THE EEC-CYPRUS ASSOCIATION COUNCIL of 12 November 1981 replacing the unit of account by the ECU in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Agreement establishing an association between the European Economic Community and the Republic of CyprusTHE ASSOCIATION COUNCIL,Having regard to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus, and in particular Title I thereof,Having regard to the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter called 'the Protocol', annexed to the Additional Protocol to the Association Agreement, and in particular Article 25 thereof,Whereas the unit of account is not appropriate to the current international monetary situation; Whereas it is therefore necessary to adopt a new common value basis for determining when EUR.2 forms may be used instead of EUR.1 movement certificates and when no documentary evidence of origin is required;Whereas the European Communities introduced the ECU as from 1 January 1981;Whereas it is convenient to use the ECU to serve as a common value basis;Whereas for administrative and commercial reasons the common value basis must remain fixed for periods of at least two years; whereas the ECU to be used must in consequence be exceptionally fixed at a base date to be updated every two years,HAS DECIDED AS FOLLOWS:Article 1The Protocol shall be amended as follows:1. In the second subparagraph of Article 6 (1), the amount '1 000 units of account' shall be replaced by '1 620 ECU'.2. In Article 6 (1), the third subparagraph shall be replaced by the following:'Up to and including 30 April 1983, the ECU to be used in any given national currency shall be the equivalent in the national currency of the ECU as at 1 October 1980. For each successive period of two years thereafter it shall be the equivalent in that national currency of the ECU as at the first working day in October in the year immediately preceding that two-year period.Amounts in the national currency of the exporting State equivalent to the amounts expressed in this Article and in Article 17 in ECU shall be fixed by the exporting State and communicated to the other parties to the Agreement.When these amounts are more than the corresponding amounts fixed by the importing State, the importing State shall accept them if the goods are invoiced in the currency of the exporting State.If the goods are invoiced in the currency of another Member State of the Community, the importing State shall recognize the amount notified by the State concerned'.3. In Article 17 (2) of the Protocol, the amounts '60 units of account' and '200 units of account' shall be replaced by '105 ECU' and '325 ECU' respectively.Article 2This decision shall enter into force on 1 January 1982.Done at Brussels, 12 November 1981.For the Association CouncilThe PresidentMichael BUTLER